CLD-194                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-2057
                                       ___________

                               KERMICK B. TRAMMELL

                                             v.

                            GEORGE K. TRAMMELL, III,
                                               Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                               (D.C. Civil No. 12-cv-00014)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 31, 2012

      Before: RENDELL, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: June 13, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       George K. Trammell, proceeding pro se, appeals an order of the District Court

remanding his action to the Court of Chancery of the State of Delaware. Trammell is a

frequent pro se litigator; most of his suits are nearly indecipherable and concern state
court actions regarding his father’s estate. See, e.g., In re Trammell, 12-1777, 2012 WL

1242331 (3d Cir. Apr. 13, 2012); Trammell v. Trammell, No. 11-3155, 446 F. App’x

530, 531 (3d Cir. 2011); Trammell v. Lillies Love & Care Daycare Ctr., et al., No. 11–

3156, 448 F. App’x 188 (3d Cir. 2011); see also Trammell v. All Other Collateral Heirs

of Estate of Marie Jones Polk, No. 11–3154, 446 F. App’x 437 (3d Cir. 2011) (abstruse

complaint asserting claims regarding the estate of Trammell’s deceased aunt). This

action is no different, and appears to be rooted in the decision by the Court of Chancery

to remove him from his position as the administrator of his late father’s estate. As a

result, he contends that he is being forced to sell his home at auction.

       Trammell sought to remove his state proceedings to federal court. See Trammell

v. Trammell, No. 11-cv-0793 (D. De. Nov. 28, 2011). The District Court determined that

it lacked subject matter jurisdiction over the case and remanded; rather than appeal,

Trammell then filed a second notice of removal. The District Court again determined

that it lacked subject matter jurisdiction—the parties are not diverse, no federal question

was presented, and Trammell did not show that he was unable to enforce his rights in

state court. See Kline v. Sec. Guards, Inc., 386 F.3d 246, 251 (3d Cir. 2004) (“only state-

court actions that originally could have been filed in federal court may be removed to

federal court” under 28 U.S.C. § 1441); Davis v. Glanton, 107 F.3d 1044, 1047 (3d Cir.

1997) (removal under 28 U.S.C. § 1443(1) appropriate only upon a showing that a




                                              2
litigant “is denied or cannot enforce’ that right in the courts of the state”) (quotation

omitted). It remanded the matter once more to the state courts, and Trammell appealed. 1

       Generally, an order remanding a case to the state court from which it was removed

is not an appealable order, except where the case was removed pursuant to 28 U.S.C.

§ 1443. See 28 U.S.C. § 1447(d); Glanton 107 F.3d at 1047. More specifically, except in

a case removed under § 1443, § 1447(d) prohibits review of a remand order based on a

district court’s finding that it lacks jurisdiction, even if that finding is erroneous. See

Feidt v. Owens Corning Fiberglas Corp., 153 F.3d 124, 126-28 (3d Cir. 1998); Liberty

Mut. Ins. Co. v. Ward Trucking Corp., 48 F.3d 742, 749-50 (3d Cir. 1995). Here, the

District Court’s remand order was based on its finding that it lacked subject matter

jurisdiction because diversity of citizenship was lacking. Thus, this Court has jurisdiction

to review the District Court’s remand order only to the extent Trammell removed his case

pursuant to § 1443.

       We discern no error in the District Court’s determination that Trammell did not

show that he was unable to enforce his rights in state court. The appeal is frivolous and




1
  The District Court entered its order remanding the case to the Court of Chancery on
January 26, 2012, and Trammell filed a motion for relief from judgment 29 days later, on
February 21, 2012. Under Fed. R. App. P. 4(a)(4)(A)(vi), a motion for relief from
judgment filed “no later than 28 days after the judgment is entered” acts to enlarge the
time to appeal. In this case the 28th day after entry of judgment fell on President’s Day,
February 20, 2012, the period continued to run an additional day. Fed. R. App. P.
26(a)(1)(C). Accordingly, Trammell’s appeal is timely as to the District Court’s remand
order. He has not taken an appeal from the denial of his motion for relief from judgment.
                                              3
presents no substantial question. We will summarily affirm. See 3d Cir. L.A.R. 27.4 and

3d Cir. I.O.P. 10.

       This appeal is the latest in a series of nonmeritorious cases dealing with

substantially the same issue. In his filings before this Court, Trammell appears to be

attempting to draw attention away from the frivolous nature of his claims by focusing on

alleged biases in the District Court and the state courts, including unfounded allegations

of criminal wrongdoing. Proceeding pro se does not entitle him to file pleadings that are

frivolous or repetitive or contain personal attacks. We warn Trammell that if he

continues to do so, he may be subject to sanctions or an injunction.




                                             4